Luke, J.
1. Where suit was brought for a sum alleged to be due upon a plain and unambiguous contract in writing, and the only evidence submitted by the defendant was to the effect that he was ignorant and could, “just read-and write a little bit,” and did not read' the'contract’, that the nature of the written contract was misrepresented to him and he thought that he was signing an entirely different contract from the one he did sign, hut nothing was done to prevent him from reading it or having it read to him, it was not error for the trial judge to direct a verdict against him for the amount appearing to he due under the contract. Sloan v. Farmers & Merchants Bank, 20 Ga. App. 123 (92 S. E. 892), and eases cited; Tinsley v. Gullett Gin Co., 21 Ga. App. 512 (2). 516 (94 S. E. 892).
2. The judge of the superior court did not err in overruling the certiorari. The question raised by the bill of exceptions in this case having been so often decided, both by the Supreme Court and this court, adversely to the position of the plaintiff in error, the statutory damages (Civil Code of 1910, § 6213) are awarded the defendant in error.

Judgment affirmed, with damages.


Wade, C. J., and Jenkins, J., concur.

R. N. Hardeman, for plaintiff in error, cited:
Ga. R. 69/362: *27578/739; 91/821, 826; 96/120; 102/422 .(3), 424; 104/312; 112/319; 133/56, 58; 136/584. Ga. App. 9/349; 10/362.
J. R. L. Smith,, B. J. Fowler, contra, cited:
Ga. R. 60/384; 94/400; 109/439; 112/319; 117/851; 119/8; 122/802; 127/735. Ga. App. R. 5/392; 20/123, 766; 21/512, 580, 634. On motion that damages be awarded for bringing up case: Ga. R. 51/554, 555; 109/196, 550, 553; 110/779; 68/65. Ga. App. R. 4/476; 8/409; 19/811; 20/97, 205, 529 (1); Civil Code (1910), § 6213.